Citation Nr: 9920246	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-49 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for calluses of 
both feet, with history of plantar warts.

2.  Entitlement to service connection for bilateral foot 
bunions and hammertoes, to include as secondary to service-
connected foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected left foot calluses, with history of 
plantar warts, are tender and painful on objective 
demonstration, including on use, and limit function of the 
foot.

3.  The service-connected right foot calluses, with history 
of plantar warts, are tender and painful on objective 
demonstration, including on use, and limit function of the 
foot.

4.  The veteran's claim for service connection for bilateral 
foot bunions and hammertoes, to include as secondary to 
service-connected foot disability, is not plausible.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
left foot calluses, with history of plantar warts, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804, 7805, 
7819 (1998).

2.  The schedular criteria for a 10 percent evaluation for 
right foot calluses, with history of plantar warts, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7804, 7805, 7819.

3.  The criteria for application of the bilateral factor to 
service-connected bilateral foot disabilities have been met.  
38 C.F.R. § 4.26 (1998).

4.  The veteran's claim for service connection for bilateral 
foot disability manifested by bunions and hammertoes, to 
include as secondary to service-connected foot disability, is 
not plausible.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that the current 
evaluation assigned for his service-connected bilateral foot 
calluses, with history of plantar warts, does not adequately 
reflect the severity of that disability.  He contends that 
this disability would be properly evaluated as claw foot (pes 
cavus) instead of benign skin growths.  In addition, the 
veteran maintains that he incurred a bilateral foot bunions 
and hammertoes either while in the service, or as secondary 
and/or aggravated by his service-connected bilateral foot 
calluses with history of plantar warts.  Accordingly, a 
favorable determination is requested.

Pursuant to the June 1997 remand, the RO has made diligent 
but unsuccessful attempts to contact the veteran.  The 
correspondence was returned to the RO undelivered.  All 
correspondence was sent to the most recent address of record 
for the veteran.  It is the veteran's responsibility to keep 
the VA apprised of his whereabouts.  As regards the veteran's 
failure to inform the RO of his current address, the Board 
points out that "[t]he duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the veteran's failure to inform the RO 
of his whereabouts, the Board finds that the evidence 
currently in the record is sufficient for adjudication of the 
veteran's claim.  

I. Factual Analysis

A foot disability was not identified on examination for 
entrance into service in February 1966.  Pes planus was noted 
as a defect on physical examination conducted in March 1966 
at a recruit depot.  The veteran was seen at a recruit depot 
foot clinic in May 1966 for an unspecified disorder.  He 
complained of sore feet in August 1968 when calluses and 
right plantar warts were identified and treated.  Plantar 
warts and/or digital tylomas were also treated in January and 
February 1969.  The veteran's service medical records, 
including the report of examination for separation from 
service, are negative for complaints, findings, or diagnoses 
of bunions or hammertoes.  

A bunion on the left first toe was initially diagnosed on VA 
hospitalization in November and December 1985 wherein the 
veteran underwent podiatry consultation.  A VA psychiatric 
service admission form, dated in August 1989, noted a medical 
history of bunions and plantar warts on both feet.

The veteran was hospitalized from part of January to part of 
April 1993 for psychiatric treatment.  According to the 
discharge summary, an Axis III diagnosis was provided of 
severe bunions and plantar calluses.  He was seen in the 
podiatry clinic during the hospitalization when his calluses 
were debrided, and future surgery was suggested for the 
bunions.  

The veteran was provided a VA radiographic examination in May 
1993, which resulted in an impression of bilateral hallux 
valgus, more marked on the left than right; some erosive 
changes in the head of the right first metatarsal, that might 
be degenerative but the possibility of gout could not be 
excluded; and a cavus configuration of the left foot on the 
standing lateral view.  

The report of an August 1993 VA podiatry examination provides 
that the veteran reported that foot problems began in service 
in 1966, and that he had subsequently developed bunions of 
both feet 15 years earlier than the current examination.  He 
complained of soreness at the ball of the feet which was 
increased by standing and walking, pain at the big toes, and 
pain on the calluses and corns on pressure.  

On physical examination, the veteran walked with a normal 
gait with new leather shoes with a wide toe box and 
orthotics.  He was unable to hop on the left foot.  There 
were bunions, hammertoes of the left foot, calluses and corns 
demonstrated.  The veteran had normal posture on standing, 
squatting, and rising on his toes and heels.  

The appearance of the feet was abnormal.  The arches were 
"adequate."  There were marked bunions with hallux valgus 
deformity especially of the left foot; redness, swelling and 
some tenderness at the first metacarpal phalangeal joints, 
bilaterally; hammer toe deformities at the left second 
through fifth toes; a soft corn at the dorsum of the left 
little toe with minimum tenderness on pressing it; and 
calluses on both metatarsal arches, with tenderness on deep 
pressure.  Function of the feet was decreased range of motion 
at the left foot as the toe motion was slightly limited.  
There was tenderness at the calluses, bilaterally.  The 
veteran's gait was normal with shoes and socks on, and a 
little abnormal when barefoot, especially on the left foot.  

The diagnoses were soft corn, left little toe; calluses of 
both feet; and hallux valgus deformity with bunions at both 
great toes with moderate to severe degree, hammer toe 
deformity of the left foot, noted as "[a]cquired post-
service." 

The report of a September 1993 VA hospitalization shows that 
the veteran underwent a left foot bunionectomy with proximal 
metatarsal osteotomy and hammer toe correction of toes two 
through five.  

When seen at a VA orthopedic clinic in November 1993, it was 
noted the veteran was six weeks status post a bunionectomy.  
He reported he had pain that worsened as the day progressed.  
A cast and pin in the first metacarpal were removed.  

The veteran was hospitalized in early May 1994 for 
psychiatric treatment.  A diagnosis was provided of bilateral 
hallux valgus, but no treatment was provided.     

The veteran was hospitalized from part of May through part of 
July 1994 for psychiatric treatment.  According to the 
discharge summary, the veteran was provided an Axis III 
diagnosis of bilateral foot deformities with limited ability 
to maintain mobility.  It was noted that he could not sustain 
long periods on his feet.  The problem list formulated for 
him during his stay included "orthopedic problems resulting 
in decreased mobility and increased pain."

VA outpatient treatment reports show that the veteran sought 
orthopedic treatment in July 1994.  Physical examination 
resulted in findings of right foot bunion deformity, hammer 
toes two through five, and a callus at the second MTP joint.  
On the left foot, there were well-healed scars, a callus on 
the medial great toe, pain with palpation of the first/second 
metatarsal phalangeal joints, and valgus changes of the great 
toe and second digit.  

VA outpatient treatment reports reflect that in September 
1994, the veteran complained of recurrence of metatarsalgia 
of the left foot.  Examination of the right foot revealed 
hallux valgus, hammertoes of digits two to five, and calluses 
over the metatarsal heads.  The impression was hallux valgus 
with painful hammertoes.

An October 1994 report notes that the veteran was doing well 
two weeks after having undergone surgical repair of right 
foot bunions and hammer toes.  In November 1994, he 
complained of plantar pain of the left foot.  In December 
1994, it was noted that the veteran had undergone a right 
foot bunionectomy two months earlier.  He complained of 
recurrence of calluses on the left foot.  On physical 
examination, there was a keratoma, second metatarsal head of 
the left foot.  The assessment was keratoma which was to be 
reduced after the veteran's right foot cast was removed.  

A January 1995 letter from the Bridgeport Foot and Ankle 
Clinic acknowledges receipt of an inquiry concerning 
treatment of the veteran by Dr. Weiser in 1986.  The letter 
informed the RO that in 1986 Dr. Weiser was in his residency 
program in New York, and that the Clinic was not established 
until 1989. 

Correspondence from the Cook County Hospital dated in May 
1995 provides that no records were located for the veteran.  

A hospital summary from the Iron Mountain VA Medical Center 
(VAMC) for a period from part of May to part of June 1997 
provides no diagnosis regarding the veteran's feet.  The 
summary does provide that the veteran had problems with 
traumatic arthritis in both of his feet due to numerous 
fractures, and was treated with ibuprofen for degenerative 
joint disease.

Records from the Milwaukee VAMC show that the received 
podiatry treatment in March, April, May and June 1997.  On 
physical examination, the veteran had moderate elongated 
nails, corns and keratomas which were treated by reduction.  

II. Legal Analysis
 
A.  Entitlement to a compensable evaluation for bilateral 
foot calluses, with history plantar warts.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

The veteran's reopened increased rating claim was initiated 
in December 1993 by receipt of VA medical summaries.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability dated earlier than one year prior thereto.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes. Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board recognizes assertions on the veteran's behalf that 
his service-connected bilateral foot calluses, with history 
of plantar warts, result in definite tenderness under 
metatarsal heads, and therefore should be evaluated as 
acquired pes cavus (claw foot) under Diagnostic Code 5278.  
However, while Diagnostic Code 5278 criteria include 
consideration of tenderness and calluses, it focuses on 
dorsiflexion of toes, shortening or contraction of the 
plantar fascia, and dorsiflexion of the ankle.  As such 
manifestations have not been established as service-connected 
foot disability to date, this Diagnostic Code does not more 
accurately reflect the elements of the disability at issue.  
38 C.F.R. §§ 4.1, 4.2 (1998).

The veteran's service-connected bilateral foot calluses, with 
history of plantar warts, is most accurately evaluated as 
benign new skin growths.  According to the Rating Schedule, 
such growths are evaluated as scars, disfigurement, etc., 
pursuant to Diagnostic Code 7819.  

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  Diagnostic Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration warrant 10 percent evaluation.  
Diagnostic Code 7804.  In addition, scars may be evaluated on 
the basis of limitation of function of the part affected.  
Diagnostic Code 7805.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes the veteran's complaints of painful 
calluses on pressure, made during his August 1993 VA 
examination.  Moreover, VA outpatient treatment medical 
reports reflect reduction of the calluses was required on 
numerous occasions.  While the 1994 psychiatric 
hospitalization report did not distinguish service-connected 
and nonservice-connected foot "orthopedic problems resulting 
in decreased mobility and increased pain," it may be 
reasonably concluded that the service-connected calluses of 
each foot result in functional loss or weakness.  Therefore, 
the Board concludes that a separate compensable, 10 percent, 
evaluation is warranted for each foot for calluses with 
history of plantar warts.  See 38 C.F.R. §§ 4.40, 4.45 or 
4.59; Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. 
App. at 202. 

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations. 38 C.F.R. § 4.26 (1998).

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of two 
paired extremities or paired skeletal muscles.  38 C.F.R. 
§ 4.26(c) (1998).  As separate compensable evaluations have 
been granted in this decision for the left and right foot 
service-connected disabilities, the Board finds that the 
bilateral factor is for application in rating these 
disabilities.

The veteran's service-connected bilateral foot disabilities 
have been evaluated as 10 percent disabling, each, for a 
combined rating of 19.  38 C.F.R. § 4.25, Table I (1998).  As 
such, 1.9 (10 percent of the combined total rating of 19) 
must be added to the combined total rating of 19 to 
incorporate the bilateral factor for a total of 20.9 percent. 
The combined value, 20.9 is converted to 20, the nearest 
degree divisible by 10.

B.  Entitlement to service connection for bilateral foot 
bunions and hammertoes, to include as secondary to service-
connected foot disability .

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for bilateral foot 
bunions and hammertoes, to include as secondary to service-
connected foot disability.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for bilateral foot disability manifested 
by bunions and hammertoes, to include as secondary to 
service-connected disability, to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of incurrence or 
aggravation of a disease or injury in service, or due to 
service-connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the in-
service, or due to service-connected disability, injury or 
disease and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has carefully reviewed the evidence in the claims 
file, and has found no evidence showing that the veteran 
incurred or aggravated bilateral foot bunions or hammertoes 
in service.  The veteran's service medical records fail to 
show any complaints, findings, symptoms or diagnoses 
pertaining to bunions or hammertoes.  

Moreover, the veteran's post-service medical records fail to 
provide any competent evidence showing a nexus or link 
between the veteran's military service and his current 
bilateral foot bunions and hammertoes.  Ideally, such an 
opinion would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Further, there is no medical evidence in the claims file that 
the veteran's service-connected bilateral foot calluses, with 
history of plantar warts, caused the veteran's current 
bilateral bunions and hammertoes, or resulted in additional 
disability from the veteran's current bilateral bunions and 
hammertoes.  

On the other hand, in the August 1993 VA examination report, 
a VA examiner provided a specific opinion that the veteran's 
bilateral bunions and hammertoes were acquired post-service.  
This opinion was based on a review of the claims file, which 
included service medical records and VA post-service medical 
records. 

The Board acknowledges the veteran's contention that his 
bilateral bunions and hammertoes are the result of either his 
active service or his service-connected bilateral calluses, 
with history of plantar warts.  However, while the veteran is 
competent to describe his observations, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  
Espiritu, 2 Vet. App. at 492.  

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated bilateral bunions and 
hammertoes while on active duty, or showing that the 
veteran's service-connected bilateral foot calluses, with 
history of plantar warts, caused or aggravated his bilateral 
bunions and hammertoes, his claim for service connection is 
not well-grounded, and the appeal is thus denied.  In noting 
the lack of competent medical evidence to support the service 
connection claim, the Board is compelled to again note the 
difficulties presented by the veteran's failure to keep the 
VA apprised of his current mailing address in the RO's 
attempts to provide him a thorough VA examination, including 
to determine whether the bunions and hallux valgus are 
etiologically related to pes planus identified in service.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

A separate 10 percent evaluation for left foot calluses with 
history of plantar warts is granted.

A separate 10 percent evaluation for right foot calluses with 
history of plantar warts is granted.

Application of the bilateral factor to the service-connected 
bilateral foot disability is granted.


Evidence of a well-grounded claim for service connection for 
bilateral foot bunions and hammertoes not having been 
received, the service-connection appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

